OFFICE        OF   THE   ATTORNEY     GENERAL       OF   TEXAS
                                        AUSTIN
GROVER SELLERS
AITORNEY GENERAL




  Eonorablc:C. B.'Cavness
  State Aud$tor
  Auatln 11, Texas

                                           .    oplnlon   no.   o-7397
  D4fr J6r. Oavness:
                                                Bet Liability        of   the Prison

                                                     for payment 0
                                                     expenses.

            We hav4 your rbqrreat for an op
  captioned subjeot matter, aa follows:

                   ,“l.




                                                          al -**
                                                          .* be paid       Quiz OS

                                                 orwageabepaidfrom
                                                 03-44S'in such prison
                                                  livestook or farmIw -


                                           sltat4a, of oours4, a oollstruation
                                           at appropriation for th4 mmbs
                                lng a.8 f ollcwa t

                    the purpoas of sffioien4g and 400noti4ti1y
                sing sUpplies and materIala necesssrg ier .m4~
          O~rattOtl oad maintensaa4 Of th4,~iSOn~ f3pSt4=*8
          shoe shop, print chop, garment faotorg, textile n&XL, ~.,
          sugar mill., canning pla%  agrlcultW?al and lly48tO4k
          pro&Pam, lic4n44 plate plant, brick plant, tannery,
          and any other industrg of th4 Prison System, and for
Eon. 0. HI. Oavnees, page 2




     the prooeaalng, paokaglng sad distributing the
     gooda prodwed by the Prison Industries there
     ie hereby reapproprlsted for saah      ar of the
     biennium b6glnnlng Septeniber 1, 19 E , the Prison
     Indu8trlal Rsvolving Fund of Fifty Thousand($50,000.00)
     Dollars areated by Chapter 40 (H. B. 781, Aats of the
     Firat Oalled Session of the 42 th Legislature and de-
     posited in eq'U& amounts In th4 Firat Bat$oIW%l Bank
     and th4 Huntsville ICatlonal Bank In Hunt8vllle, !Cexae,
     subjeot to 8nd with the benefits contemplafed in fihe
     provisions of aaid Aat. The Prison Industrial Be-
     volvlng Rrnd in the S&ate Trea8ury and ill deposlt8'
     thereto during the bi6nnium beginning September 1,
     3.9&, F    appropriated for eaoh year of the biennium
     and all withdrawale from the Pri8on Induatrldl         -
    'RsvolvLng +u!i In the State Treasury made in carrg-
     ing out said Ohapter 403, aha3.lbe mad4 on eouahers
     of the PrBop System signed by th4 tinera Manag4r
     knd @di,toWof   i&s Prilson blyst4m and apbroved by
     the Bfsts Boa&l of Control and th4~Staeai~Uompt3oll6r.
     khe.NnQ~o~&Mi&~         ~eeue.hirJ~wa3rants~I.npayment
     of-sa$d wnaaher8, whsn properly slgiwd and approved,
     aut 0r .sng monsy ,ia sa$d eedswy    wx5unti;~~




                                                        :.y          -.<
                                                                ,’
3ion.0. H. Cavnese- page 3




           w4 tru8t that what wo ha-m asid ytuYi6Iently
\ amwers your InqulrLee.




                                        BY hwd)
                                                  Ooie Spear
                                                  Asaiatallt
 OStMRwt

 APFRovgDSEPT. 27, 1946
 (ss.guea)
         Oar108c. AEhley
 First   A88iEttUlt AttQi'My WlIOl’ti


 5?h%8oplaiOnOooS~&dsnb
 appoved¶hlimitedoonf&rurO